Bell-RL v. State                                                    















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-089-CR
&
No. 10-94-090-CR
&
No. 10-94-091-CR

     ROBERT LYNN BELL,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the Criminal District Court #4
Dallas County, Texas
Trial Court Nos. F93-00398-QK, F93-40678-JK, 
& F93-40679-JK
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Appellant was convicted in three different offenses of aggravated kidnapping, aggravated
robbery, and aggravated sexual assault.  All three convictions arose from plea bargain agreements. 
 In the three underlying cases, the punishment did not exceed that recommended by the prosecution
and agreed to by Appellant and his attorney.  The Rules of Appellate Procedure require that, to
pursue an appeal under such circumstances, the Appellant must state in his notice of appeal that
he obtained the court's permission to appeal or that he is appealing those matters raised by written
motion filed prior to trial.  Tex. R. App. P. 40(b)(1).
      Appellant's general notice of appeal is insufficient to confer jurisdiction on this court.  See
Lyon v. State, 872 S.W.2d 732 (Tex. Crim. App. 1994); Davis v. State, 870 S.W.2d 43 (Tex.
Crim. App. 1994).  
      The appeal is dismissed for want of jurisdiction.
 
                                                                               PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed September 14, 1994
Do not publish